     Case 2:16-cr-00014-WBS-DB Document 96 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                           No. 2:16-cr-0014 GEB DB
12                        Respondent,
13            v.                                          ORDER
14    WILLIE JAMES MCNEAL,
15                        Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. Previously, movant’s petition was dismissed

19   with leave to amend because it failed to comply only cursory and superficially-pled due process

20   claims, in violation of Rule 2(c) of the Rules Governing § 2255 Cases. Movant has now filed a

21   motion for reconsideration. (ECF No. 95.)

22           Rule 60(b) of the Federal Rules of Civil Procedure governs the reconsideration of final

23   orders of the district court and permits a district court to relieve a party from a final order or

24   judgment for the following reasons:

25                   (1) mistake, inadvertence, surprise, or excusable neglect;
26                   (2) newly discovered evidence that, with reasonable diligence, could
                     not have been discovered in time to move for a new trial under Rule
27                   59(b);
28                   (3) fraud (whether previously called intrinsic or extrinsic),
                                                  1
     Case 2:16-cr-00014-WBS-DB Document 96 Filed 12/01/20 Page 2 of 2


 1                      misrepresentation, or misconduct by an opposing party;

 2                      (4) the judgment is void;

 3                      (5) the judgment has been satisfied, released, or discharged; it is
                        based on an earlier judgment that has been reversed or vacated; or
 4                      applying it prospectively is no longer equitable; or

 5                      (6) any other reason that justifies relief.

 6   Fed. R. Civ. P. 60(b). Such a motion should not be granted “absent highly unusual circumstances,

 7   unless the district court is presented with newly discovered evidence, committed clear error, or if

 8   there is an intervening change in the controlling law,” and it “may not be used to raise arguments

 9   or present evidence for the first time when they could reasonably have been raised earlier in the

10   litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th

11   Cir. 2009) (internal quotation marks and citations omitted); see also Kona Enters., Inc. v. Estate

12   of Bishop, 229 F. 3d 877, 890 (9th Cir. 2000) (noting that reconsideration should be granted

13   “sparingly in the interests of finality and conservation of judicial resources”). Further, Local Rule

14   230(j) requires, in relevant part, that a movant show “what new or different facts or circumstances

15   are claimed to exist which did not exist or were not shown upon such prior motion”, “what other

16   grounds exist for the motion,” and “why the facts or circumstances were not shown at the time of

17   the prior motion.”

18            In his motion for reconsideration, movant objects to the dismissal of his petition and

19   references allegations that were not included in that petition. Because the petition itself was

20   dismissed for movant’s failure to provide the factual basis of his claims and because movant has

21   provided no basis to reconsider that determination pursuant to Rule 60(b), IT IS HEREBY

22   ORDERED that movant’s motion for reconsideration (ECF No. 95) is DENIED. Movant shall

23   file an amended petition within thirty days from the date of this order.

24   Dated: November 30, 2020

25

26

27   /DLB7;
     DB/Inbox/Substantive/mcne0014.recons

28
                                                             2
